DETAILED ACTION
This Office Action is in response to the RCE filed on 11/22/2021.
Claims 21-40 are pending claims; Claims 21, 28 and 34 are independent claims. This action is made non-final. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant’s claims for the benefit of U.S. Patent application No. 14/464,607 (now U.S. Patent No. 10,572,128) which claims for the benefit of PCT International application No. PCT/CN2013/084565 filed September 29, 2013, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-23, 25, 27, 34-36, 38, 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo et al. (US 2010/0238176 A1; hereinafter as Guo) in view of Rabb, III (US 2002/0075284 A1; hereinafter as Rabb).

As to claims 21 and 34, Guo teaches:

at least one processor (see Fig. 2 and ¶ 0045, 0047); and 
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations (see Fig. 2 and ¶¶ 0048-0050), the set of operations comprising: 
determining a first semantic attribute value for a semantic attribute of a shape on a first slide of the plurality of slides (see ¶ 0010, 0056; object or content awareness, the object includes word, number, characters in a word or number may be present in both the outgoing and incoming slides.  See Fig. 10 and ¶ 0073-0074; identifying objects that can be animated and acquiring information or metadata {~attribute}, such information or metadata includes text attributes such as the character string itself {~semantic attribute}. ¶ 0102; objects having comparable logical meanings or constructions within the chart may be paired; data values pairs with other objects representing data values. See Fig. 15 and ¶ 0103; starting states for each pair of objects are determined.  See Fig. 14 and ¶¶ 0094-0096; semantic attribute “Reduce”); 
determining a second semantic attribute value for the semantic attribute of the shape on a second slide of the plurality of slides (see Fig. 10 and ¶¶ 0073-0075; objects and its metadata on second slides are identified and matched with the objects on the first slide; an object is determined to be present in both the first slide and the second slide.  See Fig. 15 and ¶ 0103; ending states for each pair of objects are determined.  See Fig. 14 and ¶¶ 0094-0096; semantic attribute “Reuse”); 
determining an attribute context of the shape (see ¶¶ 0060; the effect used in transitioning an object may depend on some characteristic of the object such as a file type, location on the slide, color, shape, size and so forth {characteristic of the object is interpreted to be an attribute context of a shape/object});

presenting the shape according to the interpolated semantic attribute value while transitioning between the first slide and the second slide (see Fig. 15 and ¶¶ 0107, 0110, 0112; transition effects during the transitioning from the first slide to the second slide. See Fig. 14 and ¶¶ 0094-0096 for example of transitional effect on text/semantic object).  
Guo does not expressly teach “wherein the attribute context represents at least one of: a day, a time, a year, or a time period.  However, this limitation is disclosed by Rabb.  Specifically Rabb teaches: a system and a method for displaying a transition between one value set to another value set (see ¶ 0011) comprising:
determining a first semantic attribute value for a semantic attribute of a shape (i.e., see ¶ 0059; transition from any specified value, from a current value, or from a future value);
determining a second semantic attribute value for the semantic attribute of the shape (i.e., see ¶ 0059; the present embodiment is able to receive inputs specifying that the indicator should transition from any specified value, from a current value, or from a future value, to any other specified value, beginning at a particular animation time index, and finishing at another animation time index (the input can be received before any animation begins, or in real-time as the indicator is in process of performing a transition);

generating, based at least in part on the attribute context, the first semantic attribute value and the second semantic attribute value, an interpolated semantic attribute value for the semantic attribute of the shape (see Figs. 20-30 and ¶ 0054, 0059, 0095; 0265; intermediate images are used/generated during the animation).
Guo discloses a semantic animation effect applied on alphabetical letters.  Rabb discloses transitional amination on the numerical/digit characters.  One of ordinary skill in the art, before the effective filing date of the claimed invention, could have combined the teachings of Guo and Rabb together to modify the semantic transitional effect on alphabetical letters disclosed by Guo to include the semantic transitional effect on numerical characters as taught by Rabb so that the semantic animation could be applied to semantic value representing time as claimed.  One would be motivated to make such a combination is to provide animated indicators that fully enumerate a unique transition for the entire matrix of possible transitions from each value in a value set to any other value in the value set (Rabb: see ¶ 0008).

As to claims 22 and 35, the rejection of claim 21 is incorporated. Guo and Rabb further teach:
wherein generating the interpolated semantic attribute value comprises: 
or generating a non-sequential semantic attribute value based at least in part on the first semantic attribute value and the second semantic attribute value (Guo: see Fig. 14 and ¶¶ 0095-0096; a sequence of screenshots depicting a slide transition in which the characters are generated in non-sequential and sequential order).  

As to claims 23 and 36, the rejection of claim 21 is incorporated. Guo and Rabb further teach:
wherein generating the interpolated semantic attribute value comprises: 
performing a linear interpolation based at least in part on the first semantic attribute value and the second semantic attribute value; or performing a non-linear interpolation based at least in part on the first semantic attribute value and the second semantic attribute value (Guo: see Fig. 14 and ¶¶ 0095-0096; a sequence of screenshots depicting a slide transition in which the intermediate slides are non-linear interpolation and linear interpolation).  

As to claims 25 and 38, the rejection of claim 21 is incorporated. Guo and Rabb further teach:
wherein the set of operations further comprises determining an amount of time to transition the shape from the first slide to the second slide, and wherein the shape is presented according to the interpolated semantic attribute value over the amount of time while transitioning between the first slide and the second slide (Guo: see ¶¶ 0090; elapsed time. ¶ 0105; suitable transitional effects may be generated based on start and end states and time interval associated with the transition).  

As to claims 27 and 40, the rejection of claim 21 is incorporated. Guo and Rabb further teach:
	wherein the semantic attribute is at least one of: a numerical attribute; a date attribute; a time attribute; a typesetting attribute; or a text attribute (Guo: see ¶ 0010, 0056; object or content awareness, the object includes word, number, characters in a word or number may be present in both the outgoing and incoming slides.  See Fig. 14 and ¶¶ 0094-0096; semantic attribute “Reduce”.  

Claims 24, 26, 28-33, 37, 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo et al. (US 2010/0238176 A1; hereinafter as Guo) and Rabb, III (US 2002/0075284 A1; hereinafter as Rabb) further in view of Boda et al. (US 2010/0181602 A1; hereinafter as Boda).

As to claims 28, 24 and 37, Guo teaches:
A method for semantic interpolation of a shape in a presentation comprising a plurality of slides (see Fig. 10 and Fig. 15), comprising: 
determining a first value for a semantic attribute of a shape on a first slide of the plurality of slides (see ¶ 0010, 0056; object or content awareness, the object includes word, number, characters in a word or number may be present in both the outgoing and incoming slides.  See Fig. 10 and ¶ 0073-0074; identifying objects that can be animated and acquiring information or metadata {~attribute}, such information or metadata includes text attributes such as the character string itself {~semantic attribute}.  See Fig. 15 and ¶ 0103; starting states for each pair of objects are determined.  See Fig. 14 and ¶¶ 0094-0096; semantic attribute “Reduce”); 
determining a second value for the semantic attribute of the shape on a second slide of the plurality of slides (see Fig. 10 and ¶¶ 0073-0075; objects and its metadata on second slides are identified and matched with the objects on the first slide; an object is determined to be 
determining an attribute context of the shape (see ¶¶ 0060; the effect used in transitioning an object may depend on some characteristic of the object such as a file type, location on the slide, color, shape, size and so forth {characteristic of the object is interpreted to be an attribute context of a shape/object});
generating a set of interpolated values for the semantic attribute of the shape based at least in part on the first value, the second value, and the attribute context (see Fig. 15 and ¶ 0107; staring state and ending state for a paired object is determined, intermediate or interpolated values for this data may be calculated to determine the animation bridging the stating state and ending state for the object pair.  See Fig. 14 and ¶¶ 0094-0096 for example of transitional effect on text/semantic object.  ¶¶ 0060; the effect used in transitioning an object may depend on some characteristic of the object);
transitioning the shape from the first slide to the second slide according to the set of interpolated semantic values (see Fig. 15 and ¶¶ 0107, 0110, 0112; transition effects during the transitioning from the first slide to the second slide. See Fig. 14 and ¶¶ 0094-0096 for example of transitional effect on text/semantic object).
Guo does not expressly teach “wherein the attribute context represents at least one of: a day, a time, a year, or a time period.  However, this limitation is disclosed by Rabb.  Specifically Rabb teaches: a system and a method for displaying a transition between one value set to another value set (see ¶ 0011) comprising:
determining a first value for a semantic attribute of a shape (i.e., see ¶ 0059; transition from any specified value, from a current value, or from a future value);
determining a second value for the semantic attribute of the shape (i.e., see ¶ 0059; the present embodiment is able to receive inputs specifying that the indicator should transition from 
determining an attribute context of the shape; wherein the attribute context represents at least one of: a day, a time, a year, or a time period (see Figs. 20-30 and ¶ 0265; examples transitions are shown between all values in a value set comprising digits 0 through 9, and "-" are shown. Transitions to "-" are reverse transitions from the transitions illustrated in FIG. 20. In FIGS. 21 through 30, a left-most column represents an image generated as a result of a static start value, with each successive column (moving to the right) representing a transition image at a time subsequent to a time at which the image in the column to its right is generated. The right-most column represents an image generated as a result of a static destination value. The animation style is marketed under the name FOLDING DIGITS animation style);
generating a set of interpolated values for the semantic attribute of the shape based at least in part on the first value, the second value, and the attribute context (see Figs. 20-30 and ¶ 0054, 0059, 0095; 0265; intermediate images are used/generated during the animation).
Guo discloses a semantic animation effect applied on alphabetical letters.  Rabb discloses transitional amination on the numerical/digit characters.  One of ordinary skill in the art, before the effective filing date of the claimed invention, could have combined the teachings of Guo and Rabb together to modify the semantic transitional effect on alphabetical letters disclosed by Guo to include the semantic transitional effect on numerical characters as taught by Rabb so that the semantic animation could be applied to semantic value representing time as claimed.  One would be motivated to make such a combination is to provide animated indicators that fully enumerate a unique transition for the entire matrix of possible transitions from each value in a value set to any other value in the value set (Rabb: see ¶ 0008).


In the same field of endeavor (i.e., slideshow user interface), Boda discloses a slideshow presentation user interface (see ¶ 0006) comprising:
receiving a user input to navigate from a first slide of a presentation to a second slide of the presentation (see Fig. 4 and ¶ 0072, 0076; selection of a play mode icon 164 causes the presentation application to enter a presentation mode in which the slides 140 of the slide presentation are sequentially displayed on the display); and 
in response to the received user input, transitioning the shape from the first slide to the second slide (see Fig. 4 and ¶ 0072, 0076; selection of a play mode icon 164 causes the presentation application to enter a presentation mode in which the slides 140 of the slide presentation are sequentially displayed on the display).  
Guo discloses the transition from a first slide to a second slide.  While Boda also discloses the transition from the first slide to a second slide with the user input to trigger the transition.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the slideshow presentation user interface of Guo/Rabb to include the play control of Boda to allow the user to navigate from one slide to another slide as claimed.  One would be motivated to make such a combination is to allow a user to easily review or change the transition associated with a slide or the build associated with an object (see Boda ¶ 0030).

As to claim 29, the rejection of claim 28 is incorporated. Guo, Rabb and Boda further teach:
wherein generating the interpolated semantic attribute value comprises: 


As to claim 30, the rejection of claim 28 is incorporated. Guo, Rabb and Boda further teach:
wherein the set of operations further comprises determining an amount of time to transition the shape from the first slide to the second slide, and wherein the shape is presented according to the interpolated semantic attribute value over the amount of time while transitioning between the first slide and the second slide (Guo: see ¶¶ 0090; elapsed time. ¶ 0105; suitable transitional effects may be generated based on start and end states and time interval associated with the transition).  

As to claim 31, the rejection of claim 28 is incorporated. Guo, Rabb and Boda further teach:
wherein the method further comprises determining an amount of time to transition the shape from the first slide to the second slide, and wherein the shape is presented according to the interpolated semantic attribute value over the amount of time while transitioning between the first slide and the second slide (Guo: see ¶¶ 0090; elapsed time. ¶ 0105; suitable transitional effects may be generated based on start and end states and time interval associated with the transition).  

As to claims 26, 32 and 39, the rejection of claim 21 is incorporated. Guo, Rabb and Boda further teach: wherein: the shape is associated with a shape thread comprising the first 
a graphical representation of the shape thread is presented via an effects pane associated with the first slide or the second slide (Boda discloses shape thread effects pane as depicted in Fig. 8).  
Guo discloses the transition from a first slide to a second slide.  While Boda also discloses the transition from the first slide to a second slide with the user input to trigger the transition.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the slideshow presentation user interface of Guo/Rabb to include the play control of Boda to allow the user to navigate from one slide to another slide as claimed.  One would be motivated to make such a combination is to allow a user to easily review or change the transition associated with a slide or the build associated with an object (see Boda ¶ 0030).

As to claim 33, the rejection of claim 28 is incorporated. Guo, Rabb and Boda further teach:
	wherein the semantic attribute is at least one of: a numerical attribute; a date attribute; a time attribute; a typesetting attribute; or a text attribute (Guo: see ¶ 0010, 0056; object or content awareness, the object includes word, number, characters in a word or number may be present in both the outgoing and incoming slides.  See Fig. 14 and ¶¶ 0094-0096; semantic attribute “Reduce”.  

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but moot in view of new ground of rejection. 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Langmacher et al (US 20100281367 A1) – a method for editing a value of an attribute of a media item in a media editing application (see ¶ 0007).  The method comprises effecting the interpolation between two key indices (~slides} (see ¶ 0008). 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179